DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
training a convolutional neural network (CNN); computing, based on the trained CNN and the raw acceleration signal, an index value of the joint; and identifying, according to the index value, a presence of a location of structural damage of the structure, wherein the index value represents a likelihood of damage at the joint.  The identified abstract ideas fall within two groupings, the training and computing steps fall within the grouping of mathematical concepts, as the filed specification lays out the mathematical algorithmic used to train the CNN and compute a damage index.  The identifying step falls within the grouping of mental concepts.  As identifying based on an outputted result of a computation is simple enough to occur within a mind of a user.  These judicial exceptions are not integrated into a practical application because the implied computer, processor, and memory used to perform these steps merely act as tools for performing the identified abstract ideas without providing significantly more or implementing them into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sending instructions to a modal shaker to induce an input to the structure and receiving, as a result of the induced input, a raw acceleration signal at the joint merely reads as insignificant extra-solution activities related to data gathering, while failing to provide significantly more or implementing the abstract idea into a practical application.   The additional elements of a structure and a joint merely link the identified abstract ideas to a field of use without providing significantly more or implementing the abstract ideas into a practical application.  Note claims 6 and 11 are rejected similarly.

Claims 2-3, 5, 7, 8, 10, 12, 13, and 15 further define the abstract idea falling with the mathematical concepts grouping without providing significantly more or implementing the abstract idea into a practical application. 

	Claim 4, 9, and 14 defines an additional element, i.e. a generic accelerometer, related to the insignificant extra-solution activity of mere data gathering without providing significantly more or implementing the abstract ideas into a practical application.

	Claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. (Self-Organizing Maps for Structural Damage Detection: A Novel Unsupervised Vibration-Based Algorithm) in view of Ince et al. (Real-Time Motor Fault Detection by 1-D Convolutional Neural Networks).

	With respect to claim 6, Avci teaches an apparatus (i.e. a computer running the damage assessment thereon), comprising: at least one memory (as indirectly taught for storing the damage assessment algorithm) comprising computer program code; and at least one processor (as indirectly taught for performing the algorithm); wherein the at least one memory (as indirectly taught) and the computer program code are configured, with the at least one processor (as indirectly taught), to cause the apparatus at least to: train a neural network (as disclosed on page 04015043-3, in Section Train for a joint of a structure, as a SOM is a neural network); send instructions to a modal shaker (i.e. random excitations to an electrodynamic shaker, page 04015043-3, Section Structural Damage Assessment, Step 1 and 04015043-4 and Section Phase II Experimental Benchmark Problem for Structural Health Monitoring) to induce an input to the structure (as disclosed in Step 1 on page 04015043-4); receive (via accelerometer), as a result of the induced input (via the random excitation), a raw acceleration signal at the joint (via the accelerometer); compute (Step 5 and 6 in Section Structural Damage Assessment), based on the trained neural network and the raw acceleration signal, an index value (D) of the joint (where the signals are generated by the accelerometer); and identify, according to the index value (D), a presence of a location of structural damage of the structure (as a high D value indicates a damaged structure and a low value indicates a undamaged structure, page 04015043-5, second column, first paragraph), wherein the index value (D) represents a likelihood of damage at the joint, page 04015043-4, second column, first paragraph).
	Avic remains silent regarding the neural network is a convolution neural network.
	Ince teaches a similar apparatus using a convolution neural network (CNN) for performing damage assessments of an object.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the neural network of Avic to be a CNN as taught by Ince because Ince teaches such a modification improves the training phase, as the convolution layers of the CNNs are optimized to extract highly discriminative features, optimizing both feature extraction and classification tasks according to the problem at hand, as disclosed on page 7068, first column, third paragraph into the first paragraph of the second column. 
	The method steps of claim 1 are performed during the operation of the rejected apparatus of claim 6.  Further with respect to claim 11, the indirectly taught computer program of Avic as modified by Ince embodied on a non-transitory computer readable medium (of the indirectly taught computer), when executed by indirectly taught processor, causes the processor to perform the steps taught during the operation of the rejected apparatus of claim 6.	

	With respect to claim 7, Avic as modified by Ince teaches the apparatus wherein the at least one memory and the computer program code (as indirectly taught in Avic for performing the disclosed modified damage assessment algorithm) are further configured, with the at least one processor (as indirectly taught in Avic), to cause the apparatus at least to, in the computation of the index value (D, as taught in Ince): divide the acceleration signal to a number of frames that each include a total number of ns samples (Step 2-3, page 04016004-4, first column in Avic); normalize the frames between -1 to 1 (as taught in Ince on page 7070, first column, second paragraph as part of the CNN modification); feed the normalized frames measured at the joint (by the accelerometers in Avic) to the CNN (taught by Ince); and determine a probability of damage (i.e. a group with the most number of vectors with similar damage indexes, Step 4-5 of Avic in the Structural Damage Assessment section) at the joint by dividing a number of frames classified as damaged by a total number of frames (Steps 4-5) processed by the CNN (as modified by Ince).
The method steps of claim 2 are performed during the operation of the rejected apparatus of claim 7.  Further with respect to claim 12, the indirectly taught computer program of Avic as modified by Ince embodied on a non-transitory computer readable medium (of the indirectly taught computer), when executed by indirectly taught processor, causes the processor to perform the steps taught during the operation of the rejected apparatus of claim 7.	

	With respect to claim 8, Avic as modified by Ince teaches the apparatus wherein a high PoD value within a range of about 0.8 to about 1.0 (Table 2, page 04016004-7 of Avic) provides an indication that the joint is likely to be damaged (as the high D value indicates a damaged structure and the low value indicates a undamaged structure, page 04015043-5, second column, first paragraph), and a low PoD value within a range of about 0.0 to about 0.5 (as seen in Table 2 of Avic) provides an indication that the joint is likely to be undamaged (as the high D value indicates a damaged structure and the low value indicates a undamaged structure, page 04015043-5, second column, first paragraph).
	The method steps of claim 3 are performed during the operation of the rejected apparatus of claim 8. Further with respect to claim 13, the indirectly taught computer program of Avic as modified by Ince embodied on a non-transitory computer readable medium (of the indirectly taught computer), when executed by indirectly taught processor, causes the processor to perform the steps taught during the operation of the rejected apparatus of claim 8.	

	With respect to claim 9, Avic as modified by Ince teaches the apparatus wherein the acceleration signal is measured by an accelerometer (as taught by Avic) that is disposed at the location of the joint (page 04016004-6, second column, second paragraph of Avic).
	The method steps of claim 4 are performed during the operation of the rejected apparatus of claim 9. Further with respect to claim 14, the indirectly taught computer program of Avic as modified by Ince embodied on a non-transitory computer readable medium (of the indirectly taught computer), when executed by indirectly taught processor, causes the processor to perform the steps taught during the operation of the rejected apparatus of claim 9.	

	With respect to claim 10, Avic as modified by Ince teaches the apparatus wherein the at least one memory and the computer program code (as indirectly taught) are further configured, with the at least one processor (as indirectly taught), to cause the apparatus at least to, in the training of the CNN (as taught in the training steps of Avic as modified by Ince): conduct a plurality of experiments (for n time steps, as taught in steps 1-7 in the Training of SOMs section of Avic) to generate a training data set (Steps 1-7) for training the CNN (as taught by Ince), wherein each of the plurality of experiments (during the n time steps) includes measuring acceleration signals at an undamaged joint (step 1 of Avic in the section of Training of SOMs) as a result of an application of a random shaker excitation at the undamaged joint (i.e. the taught random excitations to the electrodynamic shaker, page 04015043-3, Section Structural Damage Assessment, Step 1 and 04015043-4 and Section Phase II Experimental Benchmark Problem for Structural Health Monitoring), and wherein each of the plurality of experiments includes introducing damage at the undamaged joint to create a damaged joint (via either reducing the stiffness of a crossbeam or by restricting the rotation, page 04016004-6, second column, first paragraph), and measuring acceleration signals (via the accelerometers) at the damaged joint (created by the reduced stiffness for example) as a result of the application of the random shaker excitation at the damaged joint (as taught in Avic).
	The method steps of claim 5 are performed during the operation of the rejected apparatus of claim 10.  Further with respect to claim 15, the indirectly taught computer program of Avic as modified by Ince embodied on a non-transitory computer readable medium (of the indirectly taught computer), when executed by indirectly taught processor, causes the processor to perform the steps taught during the operation of the rejected apparatus of claim 10.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avci et al. (Structural Damage Detection in Real-Time: Implementation of 1D Convolutional Neural Networks for SHM Applications).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853